Citation Nr: 0633373	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right knee, to include as secondary to the veteran's service-
connected left knee disability.  

2.  Entitlement to service connection for a disability of the 
lower back, to include as secondary to the veteran's service-
connected left knee disability.

3.  Entitlement to service connection for a disability of the 
right hip, to include as secondary to the veteran's service-
connected left knee disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from November 2000 to April 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO).  That action denied entitlement to 
service connection for a right knee disorder, a right hip 
disability, a lower back condition, bilateral leg numbness, 
and depression.  The veteran was notified of that decision 
and she submitted a notice of disagreement (NOD) that was 
received in November 2004.  Subsequent to the submission of 
the NOD, the veteran withdrew her request for appeal via a VA 
Form 21-4138, Statement in Support of Claim.  

In April 2005, the veteran submitted another VA Form 21-4138, 
Statement in Support of Claim, in which she stated:

I would like to file a notice of 
disagreement on my denied claim issues 
are right knee, hip, lower back, and 
depression.

The veteran did not file a notice of disagreement with 
respect to the issue of service connection for bilateral leg 
numbness.  Nevertheless, the RO issued a Statement of the 
Case (SOC) that included the disabilities involving the knee, 
hip, back, depression, and bilateral leg numbness.  The 
veteran then proffered a VA Form 9, Appeal to Board of 
Veterans' Appeals.  On that form, the veteran stated that she 
was not only appealing the issues involving the right knee, 
hip, lower back, and depression, but that she was also 
appealing the issue of entitlement to service connection for 
bilateral leg numbness.  

After the veteran submitted her VA Form 9, additional medical 
documents were obtained with respect to her claim for 
entitlement to service connection for depression.  Upon 
reviewing those documents, the RO granted service connection 
for depression via a rating action issued in November 2005.  
As this is a full grant of benefits, this issue is no longer 
on appeal.  

The Untied States Court of Appeals for Veterans Claims 
(Court) has held that where the Board finds a notice of 
disagreement has been submitted from a matter that has not 
been addressed in a statement of the case the issue should be 
remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Although the RO did provide 
an SOC that addressed the bilateral leg numbness service 
connection issue, that issue was not in appellate status at 
the time that the SOC was issued.  In other words, the SOC 
should have never addressed the bilateral leg numbness issue.  

Nevertheless, the Board does find that the veteran, through 
her VA Form 9, has expressed disagreement on this issue.  As 
such, an SOC should be issued by the RO that specifically 
addresses this issue.  Hence, the remand action below 
addresses this item.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required on the part of the appellant.


REMAND

The Board finds the veteran has submitted a notice of 
disagreement with respect to the denial of service connection 
for bilateral leg numbness, to include as secondary to the 
veteran's service-connected left knee disorder.  As a timely 
notice of disagreement has been filed, the Board's 
jurisdiction has been triggered and that particular issue 
must be REMANDED so that the RO/AMC can issue a statement of 
the case on the underlying claim that adequately notifies the 
veteran of the action necessary to perfect an appeal.

Additionally, the appellant has written that she desires a 
hearing before a Veterans Law Judge.  Pursuant to 38 C.F.R. § 
20.703 (2006), an appellant may request a hearing before the 
Board subject to the restrictions of 38 C.F.R. § 20.1304 
(2006).  A hearing on appeal will be granted if an appellant, 
or her representative, expresses a desire to appear in 
person.  See 38 C.F.R. § 20.700 (2006).  The importance of 
responding to a request for a hearing is recognized under 38 
C.F.R. § 20.904(a)(3) (2006), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing. In order to ensure full 
compliance with due process requirements, therefore, the RO 
must schedule such a hearing.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 
20.904(a)(3) (2006).

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC must review the entire 
record and ensure for the issue involving 
bilateral leg numbness that may be on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  
In particular, the RO/AMC must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
her service connection claim; (3) about 
the information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell her to provide any evidence in his 
possession that pertains to her claim.  

Additionally, the RO/AMC must 
specifically issue a letter to the 
veteran that provides in detail what the 
veteran must do in order to prevail on 
her claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO/AMC should issue a statement 
of the case as to the issue of 
entitlement to service connection for 
bilateral leg numbness, to include as 
secondary to the veteran's service-
connected left knee disability.  The 
veteran should be apprised of her right 
to submit a substantive appeal and to 
have her claim reviewed by the Board.  
The RO/AMC should allow the veteran and 
her accredited representative the 
requisite period of time for a response.

3.  The RO/AMC should schedule the 
appellant for a Travel Board hearing, as 
requested by the veteran.  See 38 C.F.R. 
§§ 20.703, 20.704, 20.1304 (2006).  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


